[Cite as Gallaher v. Gelske, 2022-Ohio-3097.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               HENRY COUNTY




TIMOTHY GALLAHER, ET AL.,

        PLAINTIFFS-APPELLANTS,                            CASE NO. 7-22-02

        v.

FRANCIS GELSKE, ET AL.,                                   OPINION

        DEFENDANTS-APPELLEES.




                  Appeal from Henry County Common Pleas Court
                            Trial Court No. 21CV0023

                                      Judgment Affirmed

                          Date of Decision: September 6, 2022




APPEARANCES:

        Zachary J. Murry for Appellant

        Kayla A. Baker for Appellee
Case No 7-22-02


ZIMMERMAN, P.J.

         {¶1} Plaintiffs-appellants, Timothy and Deanna Gallaher (jointly as the

“Gallahers”), appeal the judgment of the Henry County Court of Common Pleas

dismissing their claim for declaratory judgment to quiet title (based upon the

doctrine of adverse possession) and their claim for injunctive relief (against the

defendants-appellees, Francis and Kelly Gelske (jointly as the “Gelskes”)), and

granting the Gelskes’ claims to quiet title and for ejectment.

         {¶2} This case stems from the Gallahers’ purchase of his parent’s property

located on County Road 424, Liberty Center, Henry County, Ohio in 2017 and his

ensuing use of a portion of an adjacent landowner’s property (to the west) identified

as parcel number 30040014000 and owned by the Gelskes.1                                        The Gelskes’

purchased their property from Timothy Woodyard (“Woodyard”), in 2020.

Woodyard purchased the property in 1986.

         {¶3} On March 22, 2021, the Gallahers filed a complaint in the trial court

against the Gelskes for a declaratory judgment to quiet title under the doctrine of

adverse possession. They further requested injunctive relief. On April 9, 2021, the

Gelskes’ filed their answer and counterclaims to quiet title and for ejectment of the

Gallahers.




1
 It is unclear from our review of the record precisely how much of the adjacent landowner’s property was
actually being utilized by the Gallahers; although, in their complaint, the Gallahers assert it is +/- 0.341 acres.

                                                       -2-
Case No 7-22-02


       {¶4} On December 16, 2021, the Gelskes’ filed a motion for summary

judgment as to all claims against the Gallahers. (Doc. No. 24). The Gallahers’ filed

a memorandum in opposition to the Gelskes’ motion for summary judgment and

cross-motion for summary judgment on January 18, 2022. (Doc. No. 29).

       {¶5} On April 1, 2022, the trial court granted summary judgment in favor of

the Gelskes as to all of their claims and denied the Gallahers’ motion for summary

judgment as to all of their claims. (Doc. No. 36).

       {¶6} The Gallahers’ filed timely notice of appeal and raise two assignments

of error for our review.

                            Assignment of Error No. I

       The trial court committed reversible error in [sic] entering
       judgment as a matter of law in favor of Defendants-Appellees.

                           Assignment of Error No. II

       The trial court committed reversible error by denying Plaintiffs-
       Appellants’ Motion for Summary Judgment.

       {¶7} In their assignments of error, the Gallahers’ assert that the trial court

erred by granting the Gelskes’ motion for summary judgment and denying their

respective motion for summary judgment. Specifically, the Gallahers’ argue that

the trial court erred by failing to determine that they had properly acquired

ownership and possession of the property in question through adverse possession.




                                        -3-
Case No 7-22-02


                                Standard of Review

       {¶8} We review a decision to grant summary judgment de novo. Doe v.

Shaffer, 90 Ohio St.3d 388, 390 (2000). “De novo review is independent and

without deference to the trial court’s determination.” ISHA, Inc. v. Risser, 3d Dist.

Allen No. 1-12-47, 2013-Ohio-2149, ¶ 25, citing Costner Consulting Co. v. U.S.

Bancorp, 195 Ohio App.3d 477, 2011-Ohio-3822, ¶ 10 (10th Dist.). Summary

judgment is proper where there is no genuine issue of material fact, the moving party

is entitled to judgment as a matter of law, and reasonable minds can reach but one

conclusion when viewing the evidence in favor of the non-moving party, and the

conclusion is adverse to the non-moving party. Civ.R. 56(C); State ex rel. Cassels

v. Dayton City School Dist. Bd. of Edn., 69 Ohio St.3d 217, 219 (1994).

       {¶9} “The party moving for summary judgment has the initial burden of

producing some evidence which demonstrates the lack of a genuine issue of material

fact.” Carnes v. Siferd, 3d Dist. Allen No. 1-10-88, 2011-Ohio-4467, ¶ 13, citing

Dresher v. Burt, 75 Ohio St.3d 280, 292 (1996). “In doing so, the moving party is

not required to produce any affirmative evidence, but must identify those portions

of the record which affirmatively support his argument.” Id., citing Dresher at 292.

“The nonmoving party must then rebut with specific facts showing the existence of

a genuine triable issue; he may not rest on the mere allegations or denials of his

pleadings.” Id., citing Dresher at 292 and Civ.R. 56(E).


                                         -4-
Case No 7-22-02


       {¶10} Material facts are those facts “that might affect the outcome of the suit

under the governing law.” Turner v. Turner, 67 Ohio St.3d 337, 340 (1993) citing

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 2510 (1986).

“Whether a genuine issue exists is answered by the following inquiry: Does the

evidence present ‘a sufficient disagreement to require submission to a jury’ or is it

‘so one-sided that one party must prevail as a matter of law[?]’” Id., citing Anderson

477 U.S. at 251-252, 106 S.Ct. at 2507.

                                 Adverse Possession

       {¶11} Adverse possession is a means of acquiring title to property through

hostile possession by lapse of time. Anderson v. Village of Alger, 3d Dist. Hardin

No. 6-98-10, 1999-Ohio-777, *3 (May 14, 1999), citing Montieth v. Twin Falls

United Methodist Church, Inc., 68 Ohio App.2d 219, 224 (9th Dist.1980). Title to

property by adverse possession ripens into an absolute interest after the statutory

period expires. Ohio Dept. of Adm. Serv. v. Morrow, 67 Ohio App.3d 225, 234 (4th

Dist.1990). At the same time, the record owner is divested of his estate in the subject

property. Id.; see also McNeely v. Langan, 22 Ohio St. 32, 37 (1871). However,

the transfer of property by adverse possession is generally disfavored. Montieth at

224.

       {¶12} The Supreme Court of Ohio has held that in order to acquire title by

adverse possession, a party most prove, by clear and convincing evidence, exclusive


                                          -5-
Case No 7-22-02


possession and open, notorious, continuous, and adverse use for a period of 21 years.

Grace v. Koch, 81 Ohio St.3d 577 (1998), paragraph one of the syllabus. Clear and

convincing evidence is that “which will produce in the mind of the trier of facts a

firm belief or conviction as to the facts sought to be established.” Cross v. Ledford,

161 Ohio St. 469 (1954), paragraph three of the syllabus. The elements of adverse

possession are stringent because a successful action “results in a legal titleholder

forfeiting ownership to an adverse holder without compensation.” Grace at 580.

       {¶13} “[T]he burden of proving adverse possession falls upon the party

asserting title through such possession.” Thompson v. Hayslip, 74 Ohio App.3d

829, 832 (4th Dist.1991). Failure of proof as to any of the elements results in the

failure to acquire title by adverse possession. Grace at 579, citing Pennsylvania R.

Co. v. Donovan, 111 Ohio St. 341, 349-350 (1924). Moreover, each case of adverse

possession must be evaluated on its particular facts, and such a claim is to be

“‘construed strictly in favor of the owner of * * * title.’” (Omission sic.) Montieth

at 224, quoting 2 Corpus Juris Secundum, Adverse Possession, Section 5, at 648-

649.

                                      Analysis

       {¶14} Although the Gallahers’ raise arguments related to all of the elements

of adverse possession, and because it is dispositive of Gallahers’ assignments of

error, we need only address whether a genuine issue of material fact remains as to


                                         -6-
Case No 7-22-02


the Gallahers’ adverse use of the property for the 21-year statutory period. Since

the Gallahers’ purchased their property from Timothy Gallaher’s parents (Dennis

and Jeanette Gallaher) in 2017 (whom the Gallahers’ argue also adversely possessed

Woodyard’s property since 1988), we look to the record on appeal as to whether a

genuine issue of material fact exists regarding the Gallahers’ parents’ adverse use

of the Gelskes’ predecessor in interest, Woodyard’s property.

         {¶15} Where successive possessors of real property are asserting adverse

uses, privity must be established between the possessors. Privity of possession is

the “successive possession of real property.”                        Black’s Law Dictionary (11th

ed.2019). In order to tack adverse uses, it must be established that (a) the parties

and their predecessor are in privity, (b) the property was sequentially and

continuously used, (c) the property was used in the same or similar manner, and (d)

that the use was open, notorious, and adverse to the titleholder’s interest. (Emphasis

added.) McNeely v. Langan, 22 Ohio St. 32 (1871). See also Zipf v. Dalgarn, 114

Ohio St. 291, 296 (1926).

         {¶16} Importantly, evidence from Woodyard’s uncontroverted deposition

testimony reveals that Woodyard permitted the Gallahers (Dennis & Jeanette) to

mow approximately 10 feet of his property to “square off” their backyard to curb

their weeds.2 (Lester Woodyard Depo. at 7-8). To us, Appellant’s “use” of the land


2
 Significantly, Dennis Gallaher was deceased at the time of the action was filed in the trial court, and Jeanette
Gallaher was in hospice unable to appear for any court proceedings or to offer deposition testimony.

                                                      -7-
Case No 7-22-02


subject to their adverse-possession claim is the 10-foot stretch of land mowed (over

the years) and not the one third of an acre set forth in the Gallaher’s complaint.

       {¶17} However, even if we assume without deciding that the Gallahers are

in privity with Timothy’s parents and that the property was sequentially and

continuously used in a similar manner, in our de novo review, we conclude that

there is no genuine issue of material fact that the Gallahers’ can meet the 21-year

statutory requirement of adverse use since it is undisputed in the record that

Woodyard permitted Timothy’s parents to use the property by mowing a 10 foot

stretch of land to contain weeds. Thus, we conclude that there is no genuine issue

of material fact that Timothy Gallaher’s parents’ use was ever adverse to Woodyard.

Hence, even though the Gallahers and their predecessor in interest are in privity as

to their use of the property, such use is not subject to tacking because Timothy’s

parents’ use was permissive.

       {¶18} Accordingly, the trial court did not err by granting summary judgment

in favor of the Gelskes as to their claims seeking to quiet title and ejectment of the

Gallahers and by denying the Gallahers’ motion for summary judgment against the

Gelskes. Based upon the foregoing, the Gallahers’ first and second assignments of

error are overruled.




                                         -8-
Case No 7-22-02


       {¶19} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

MILLER and SHAW, J.J., concur.

/jlr




                                        -9-